DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.

The Applicant contends, “the limitations of claim five are being copied into claim one, which will put claim one in conditions for allowance”.

The Examiner disagrees and asserts KIM; Young-Il et al. (US 20160042809 A1, hereafter referred to as Kim), Bair; Owen S. et al. (US 5577050 A, hereafter referred to as Bair) and Zorian; Yervant et al. (US 7127647 B1, hereafter referred to as Zorian) teach A semiconductor system comprising: a first semiconductor device, including at least a control circuit, configured to classify failure groups of data including erroneous bits (paragraphs [0095]-[0096] on page 6 of Kim teaches an Error Decision Circuit 400 included in the Semiconductor Memory Device 200a of Figure 3 in Kim configured to classify failure groups of data including erroneous bits as “no error” NE, “correctable error” CE, “uncorrectable error” UE, “partial no error” pNE, “partial correctable error” pCE and “partial uncorrectable error” pUE) and replace a memory area in which the failure groups are stored with a redundancy area according to paragraph [0138] on page 9 of Kim teaches an Memory Controller 100 is configured to determine a Repair Policy and use the Repair Policy to control Semiconductor Memory Device 200a to replace a memory area in which the failure groups are stored with a redundancy area according to Repair Policy priorities of the failed groups; Note: the Semiconductor Memory Device 200a is configured to replace a memory area which the failure groups are stored with a redundancy area according to Repair Policy priorities of the failed groups based on the Repair Policy priorities determined by the Memory Controller 100); a second semiconductor device coupled to the first semiconductor device and comprising a test control circuit, configured to: output a test command, a test address, test input data, and an error correction control signal, responsive to a test information signal (paragraph [0147] on page 9 an Figures 2-3 & 6 of Kim teach a second semiconductor device 100/150 coupled to the first semiconductor memory device 200a and comprising a test control circuit, configured to: output a test command CMD, a test address ADDR, test input data TP, and an error correction control signal, responsive to a test information signal EIS1; Note: paragraph [0147] clearly suggests memory controller 100 is operable to provide command control over error correction operations; in addition, Test Device 150 and Memory Controller 100 are obvious variations of each other and are designed in such a way for obvious incorporation of all the elements of both elements into one device); an erroneous data classification circuit configured to classify the failure groups of test output data and configured to generate failure group information signals from the test address, including failure group position information (Figure 3 and Paragraphs [0140]-[0148] on page 9 of Kim teaches that Error Decision Circuit 400 and ECC circuit 360 are an erroneous data classification circuit 400/360 configured to classify the failure groups of test output data and configured to generate failure group information signals EKS1 and EKS2 from the test address ADDR, including failure group position information/positions of correctable errors as information error monitoring; Note: Paragraphs [0140]-[0148] on page 9 of Kim teaches that an error determination unit that is a half-size of a codeword can be used to generate failure groups decision information around two data units making up a full codeword.  For example, Figure 16B produces failure groups decision information for failure groups of the form (pUE, pNE) whereby the first half unit has a uncorrectable error and the second one has no error.  Figure 16C is directed to failure groups of the form (pCE, pCE) and Figure 16D is directed to failure groups of the form (pCE, pUE) whereby the first entry provides status info for the first half unit and the second entry provides status for the second half unit.  Clearly suggests that in Kim are other failure groups including (pUE, pUE), (pUE, pCE), (pCE, pUE), (pCE, pCE), etc. all requiring replacement with a redundancy area/page as well as failure groups (pCE, pNE), (pNE, pCE) not requiring replacement with a redundancy area/page; in addition, MPEP(VI)(C) teaches that rearrangement of parts such as moving the erroneous classification circuit from a first semiconductor unit two a second semiconductor unit is an obvious variation); and a repair control circuit configured to output failure group information a failure address (Paragraph [0098] & [0138] on respective pages 6 & 9 in Kim clearly suggest a repair control circuit 480 configured to output failure group information EIS a failure address FA).

Bair, in an analogous art, teaches a repair control circuit configured to output a failure row address and a failure column address (Figure 1 in Bair teaches a repair control circuit 120 configured to output failure row address correction and failure column address correction).

Zorian, in an analogous art, teaches memory repair operations responsive to a redundancy use information signal (col. 5, lines 31-44 and Figure 4 in Zorian teaches memory repair operations are responsive to redundancy use/available redundancy information).

Claim Rejections - 35 USC § 103 will
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM; Young-Il et al. (US 20160042809 A1, hereafter referred to as Kim), Bair; Owen S. et al. (US 5577050 A, hereafter referred to as Bair) and Zorian; Yervant et al. (US 7127647 B1, hereafter referred to as Zorian).

Rejection of claims 1:
Kim teaches teach A semiconductor system comprising: a first semiconductor device, including at least a control circuit, configured to classify failure groups of data including erroneous bits (paragraphs [0095]-[0096] on page 6 of Kim teaches an Error Decision Circuit 400 included in the Semiconductor Memory Device 200a of Figure 3 in Kim configured to classify failure groups of data including erroneous bits as “no error” NE, “correctable error” CE, “uncorrectable error” UE, “partial no error” pNE, “partial correctable error” pCE and “partial uncorrectable error” pUE) and replace a memory area in which the failure groups are stored with a redundancy area according to failure group priorities (paragraph [0138] on page 9 of Kim teaches an Memory Controller 100 is configured to determine a Repair Policy and use the Repair Policy to control Semiconductor Memory Device 200a to replace a memory area in which the failure groups are stored with a redundancy area according to Repair Policy priorities of the failed groups; Note: the Semiconductor Memory Device 200a is configured to replace a memory area which the failure groups are stored with a redundancy area according to Repair Policy priorities of the failed groups based on the Repair Policy priorities determined by the Memory Controller 100); a second semiconductor device coupled to the first semiconductor device and comprising a test control circuit, configured to: output a test command, a test address, test input data, and an error correction control signal, responsive to a test information signal (paragraph [0147] on page 9 an Figures 2-3 & 6 of Kim teach a second semiconductor device 100/150 coupled to the first semiconductor memory device 200a and comprising a test control circuit, configured to: output a test command CMD, a test address ADDR, test input data TP, and an error correction control signal, responsive to a test information signal EIS1; Note: paragraph [0147] clearly suggests memory controller 100 is operable to provide command control over error correction operations; in addition, Test Device 150 and Memory Controller 100 are obvious variations of each other and are designed in such a way for obvious incorporation of all the elements of both elements into one device); an erroneous data classification circuit configured to classify the failure groups of test output data and configured to generate failure group information signals from the test address, including failure group position information (Figure 3 and Paragraphs [0140]-[0148] on page 9 of Kim teaches that Error Decision Circuit 400 and ECC circuit 360 are an erroneous data classification circuit 400/360 configured to classify the failure groups of test output data and configured to generate failure group information signals EKS1 and EKS2 from the test address ADDR, including failure group position information/positions of correctable errors as information error monitoring; Note: Paragraphs [0140]-[0148] on page 9 of Kim teaches that an error determination unit that is a half-size of a codeword can be used to generate failure groups decision information around two data units making up a full codeword.  For example, Figure 16B produces failure groups decision information for failure groups of the form (pUE, pNE) whereby the first half unit has a uncorrectable error and the second one has no error.  Figure 16C is directed to failure groups of the form (pCE, pCE) and Figure 16D is directed to failure groups of the form (pCE, pUE) whereby the first entry provides status info for the first half unit and the second entry provides status for the second half unit.  Clearly suggests that in Kim are other failure groups including (pUE, pUE), (pUE, pCE), (pCE, pUE), (pCE, pCE), etc. all requiring replacement with a redundancy area/page as well as failure groups (pCE, pNE), (pNE, pCE) not requiring replacement with a redundancy area/page; in addition, MPEP(VI)(C) teaches that rearrangement of parts such as moving the erroneous classification circuit from a first semiconductor unit two a second semiconductor unit is an obvious variation); and a repair control circuit configured to output failure group information a failure address (Paragraph [0098] & [0138] on respective pages 6 & 9 in Kim clearly suggest a repair control circuit 480 configured to output failure group information EIS a failure address FA).

Bair, in an analogous art, teaches a repair control circuit configured to output a failure row address and a failure column address (Figure 1 in Bair teaches a repair 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in Kim with the teachings in Bair to include use of a repair control circuit configured to output a failure row address and a failure column address.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a repair control circuit configured to output a failure row address and a failure column address would have provided information on positions of errors for later correction (Figure 1 in Bair). 

Zorian, in an analogous art, teaches memory repair operations responsive to a redundancy use information signal (col. 5, lines 31-44 and Figure 4 in Zorian teaches memory repair operations are responsive to redundancy use/available redundancy information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in Kim and Bair with the teachings in so Zorian to include use of memory repair operations responsive to a redundancy use information signal.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, 

Rejection of claim 3:
Paragraph [0146] on page 9 of Kim teaches that test device 150 is in control of the error repair policy.  The Examiner would like to point out that, if no available replaceable redundancy areas are available, and inherently failure groups cannot be replaced. Hence, inherently only can failure groups be replaced if replaceable redundancy areas are available.

Rejection of claim 4:
Paragraphs [0093]-[0094] in Kim teach that I/O test buffer 299 May output test pattern data to I/O gating circuitry tonight.  Paragraph [0094] in Kim teaches that test pattern data is compared to corresponding test result data, which clearly suggests
that failure groups of the test output data generated after the error correction operation includes a bit having a logic level which is different from a logic level of the corresponding bit of the test pattern input data.

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: since dependent claims inherit all the limitations of the claims from which they depend, the rejections of claims 1 and 3-4 clearly identify the differences between the prior art of record and that which is considered novel and/or nonobvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH D TORRES/Primary Examiner, Art Unit 2112